DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on June 11, 2021, with respect to the 35 U.S.C. 112 rejection of claims 8 and 12 have been considered and are persuasive. Rejections of claims 8 and 12 under 35 USC 112 have been withdrawn.
3. 	Applicant's arguments regarding rejection of claims 1-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Seok ‘987 (US 2017/0289987), Nanda ‘284 (US 2005/0135284), Sammour ‘548 (US 2007/0037548), and del Prado ‘671 (US 7,164,671) do not disclose “receiving, by the STA, a frame including (i) a signal (SIG) field including transmission opportunity (TXOP) duration information for the frame” and “wherein a total number of a plurality of bits in the TXOP duration information is smaller than that of the duration information” (See Remarks, page 7, para 3 and 6, page 8, lines 4-5, 8-9, and 20-29).
	 First, applicant argues that (1) TXOP duration information included in a CTRL segment disclosed in Nanda ‘284 is information different from the duration information included in the MAC header, and that (2) Nanda ‘284 does not disclose duration information for one frame in each of the SIG field and the MAC header, as claimed in the amended claim 1 (See Remarks, page 10, para 1-2).
	Examiner respectfully disagrees. Examiner notes that, under the broadest reasonable interpretation, “duration information” in the limitation “a total number of a plurality of bits in the overall duration information that includes information for individual multiple TXOP durations. Therefore, Nanda ‘284 teaches wherein a total number of a plurality of bits in the TXOP duration information is smaller than that of the duration information (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
	Second, applicant argues that Nanda ‘284 does not disclose the configuration of the TXOP duration information of the SIG field indicating the duration of one frame and the duration information of the MAC header (See Remarks, page 10, para 3).
Examiner respectfully disagrees. Examiner notes that the argument regarding the SIG field is moot because the argument does not apply to any combination of the references being used in the current rejection. Examiner has applied Cherian ‘757 (US 2016/0330757) to clearly teach the amended limitation “receiving, by the STA, a frame including (i) a signal (SIG) field including transmission opportunity (TXOP) duration information for the frame.”
B. § 103 rejection of claims 7 and 11
Regarding claims 7 and 11, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 7 and 11.
C. § 103 rejection of claims 2-6, 8-10, and 12
Regarding claims 2-6, 8-10, and 12, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1, 7, and 11. Relevant limitations claimed in amended claims 1, 7, and 11 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-6, 8-10, and 12.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘987 (US 2017/0289987, “Seok ‘987”; Seok ‘987 was filed on May 19, 2017, claiming priority to US provisional application 62/098,823 filed on December 31, 2014, and thus Seok ‘987 was effectively filed before the claimed invention; further, the US provisional application 62/098,823 fully supports all citations made in the rejection from the Seok ‘987 reference), in view of Cherian ‘757 (US 2016/0330757, “Cherian ‘757”; Cherian ‘757 was filed on May 3, 2016, claiming priority to US provisional application 62/157,416 filed on May 5, 2015, and thus Cherian ‘757 was effectively filed before the claimed invention; further, the US provisional application 62/157,416 fully supports all citations made in the rejection from the Cherian ‘757 Nanda ‘284 (US 2005/0135284, “Nanda ‘284”), further in view of Sammour ‘548 (US 2007/0037548, “Sammour ‘548”), and further in view of del Prado ‘671 (US 7,164,671, “del Prado ‘671”).
Regarding claims 1 and 7, Seok ‘987 discloses a station (STA) for a wireless local area network (LAN) system (FIG. 1, para 53-56; WLAN device 1), the STA comprising:
a receiver (FIG. 1; item 22); and
a processor operably coupled with the receiver (FIG. 1; item 10),
wherein the processor is configured to:
receive a frame including (i) transmission opportunity (TXOP) duration information for the frame (para 91; device receives a frame and uses transmission duration information included in the frame) and 
(ii) a medium access control (MAC) header including duration information for the frame (FIG. 6, para 97-98 and 101-103; a received PPDU frame includes a Data field, where the Data field includes a MAC PDU; the MAC PDU includes a MAC header, where the MAC header includes a duration field; thus, the frame includes a MAC header including duration information),
obtain a TXOP duration value (para 91; device receives a frame including transmission duration information for a subsequently transmitted frame; the device uses the transmission duration information to update a NAV timer; thus, the device obtains the transmission duration information, in order to update the NAV timer); and
update the selected NAV timer based on the TXOP duration value (para 91; device receives a frame including transmission duration information for a subsequently transmitted frame; the device uses the transmission duration information to update a NAV timer; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or the duration information.
Although Seok ‘987 teaches receive a frame including (i) transmission opportunity (TXOP) duration information for the frame, Seok ‘987 does not specifically disclose a frame including a signal (SIG) field including a transmission opportunity (TXOP) duration information.
Cherian ‘757 teaches a frame including a signal (SIG) field including a transmission opportunity (TXOP) duration information (FIG. 4A, para 67; PHY trigger frame includes signal fields, including TXOP protection within the SIG fields; the legacy SIG field indicates a TXOP duration; thus, the PHY trigger frame includes the legacy SIG field, where the legacy SIG field includes the TXOP duration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seok ‘987’s STA for a wireless LAN system, to include Cherian ‘757’s PHY trigger frame that includes the legacy SIG field, where the legacy SIG field includes the TXOP duration field. The motivation for doing so would have been to provide an improved mechanism to provide contention parameters to support multi-user (MU) transmissions and communicate to other devices a duration that protects MU transmissions (Cherian ‘757, para 7 and 8). 
However, Seok ‘987 in combination with Cherian ‘757 does not specifically disclose wherein a total number of a plurality of bits in the TXOP duration information is smaller than that of the duration information.
	Nanda ‘284 teaches wherein a total number of a plurality of bits in the TXOP duration information is smaller than that of the duration information (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987 and Cherian ‘757, to include Nanda ‘284’s individual TXOP lengths that are smaller than the overall duration information. The motivation for doing so would have been to address the need for MAC processing for efficient use of high throughput systems (Nanda ‘284, para 23).
Although Seok ‘987 in combination with Cherian ‘757 and Nanda ‘284 teaches obtain a TXOP duration value, Seok ‘987 in combination with Cherian ‘757 and Nanda ‘284 does not specifically disclose obtain a TXOP duration value, based on (i) a scaling factor determined based on a first part of the plurality of bits in the TXOP duration information, and (ii) a scaled duration value determined based on a second part of the plurality of bits in the TXOP duration information.
Sammour ‘548 teaches obtain a TXOP duration value, based on (i) a scaling factor determined based on a first part of the plurality of bits in the TXOP duration information, and (ii) a scaled duration value determined based on a second part of the plurality of bits in the TXOP duration information (para 15, 55, 57, and 58; when a power save multi-poll (PSMP) frame is used as a sleep frame, the PSMP sequence duration field is used for specifying the sleep duration; a scaling field is included in the PSMP frame, to indicate the granularity of the PSMP sequence duration field, and use fewer bits to convey a maximum value of duration; the scaling field is used to scale the duration field; thus, the duration value is determined by scaling the duration field value using the scaling field value; therefore, the duration value is determined based on the scaling field value, and the duration field value that is scaled using the scaling field value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Cherian ‘757, and Nanda ‘284, to include Sammour ‘548’s duration value that is determined based on a scaling field value, and a duration field value that is scaled using the scaling field value. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 
However, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, and Sammour ‘548 does not specifically disclose select a network allocation vector (NAV) timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame.
	Del Prado ‘671 teaches select a network allocation vector (NAV) timer from a first NAV timer for an intra-basic service set (intra-BSS) frame and a second NAV timer for an overlapping BSS (OBSS) frame, based on whether or not the frame is the intra-BSS frame (FIG. 1, col. 2, lines 28-38; mobile station updates a first counter when the received frame is determined to be from the same BSS that the mobile station belongs to, and updates a second counter when the received frame is determined to be from an overlapping BSS; thus, a NAV timer for an intra-BSS frame is selected when it is determined the frame is received from the same BSS, and a NAV timer for an overlapping BSS is selected when it is determined the frame is not received from the same BSS).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless del Prado ‘671, col. 2, lines 18-20).
Regarding claims 2 and 8, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Sammour ‘548 teaches wherein a first granularity determined based on the scaling factor is larger than a second granularity used for the duration information (para 58; the scaling field is used to indicate different levels of granularity for various duration fields; thus, the granularity of one duration field, as determined based on the scaling field, is larger than the granularity of another duration field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to further include Sammour ‘548’s scaling field that indicates different levels of granularity for duration fields. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 
Regarding claims 3 and 9, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Del Prado ‘671 teaches wherein the processor selects the first NAV timer upon determining that the frame is the intra-BSS frame received from a BSS to which the FIG. 1, col. 2, lines 28-38; mobile station updates a first counter when the received frame is determined to be from the same BSS that the mobile station belongs to, and updates a second counter when the received frame is determined to be from an overlapping BSS; thus, a NAV timer for an intra-BSS frame is selected when it is determined the frame is received from the BSS the mobile station belongs to, and a NAV timer for an overlapping BSS is selected when it is determined the frame is received from a BSS the mobile station does not belong to).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to include del Prado ‘671’s NAV timer selection based on whether or not a frame is received from the BSS a mobile station belongs to. The motivation for doing so would have been to provide an improved mechanism to avoid potential collisions from the stations in the overlapping BSS (del Prado ‘671, col. 2, lines 18-20).
Regarding claims 4 and 10, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claims 1 and 7, respectively, as outlined above. 
Further, Seok ‘987 teaches wherein the second NAV timer is used for a frame through which a BSS cannot be identified (para 351; STA may not acquire BSS identification information from an RTS PPDU; the STA may acquire COLOR value from subsequent CTS PPDU and DATA PPDU, and determine whether the frames are from the BSS STA belongs to or a different BSS the STA does not belong to; thus, when the STA cannot determine the source BSS based on the initial frame, but determines it is a different BSS based on subsequent frames, the STA will select the non-intra BSS NAV corresponding to the different BSS).
Regarding claim 6, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claim 1, as outlined above. 
Further, del Prado ‘671 teaches wherein the STA defers channel access when any of the first NAV timer and the second NAV timer has a value greater than 0 (col. 5, lines 15-21, col. 7, lines 8-12; as part of virtual carrier sensing mechanism, a STA does not compete for the medium while the NAV is non-zero (non-idle); STA is allowed to transmit within its own BSS when both the NAV and the overlapping-BSS NAV (ONAV) indicate that the medium is zero or idle; thus, the STA defers channel access when any of the NAV and ONAVs has a value greater than zero).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to further include del Prado ‘671’s STA that defers channel access when any of the NAV and ONAVs has a value greater than zero. The motivation for doing so would have been to provide an improved mechanism to avoid potential collisions from the stations in the overlapping BSS (del Prado ‘671, col. 2, lines 18-20).
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘987, in view of Cherian ‘757, further in view of Nanda ‘284, further in view of Sammour ‘548, further in view of del Prado ‘671, and further in view of Turtinen ‘128 (US 2014/0341128, “Turtinen ‘128”).
Regarding claim 5, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671 discloses all the limitations with respect to claim 4, as outlined above. 
	However, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671 does not specifically disclose wherein the frame through which the BSS cannot be identified is an acknowledgement (ACK) frame or a clear-to-send (CTS) frame.
Turtinen ‘128 teaches wherein the frame through which the BSS cannot be identified is an acknowledgement (ACK) frame or a clear-to-send (CTS) frame (para [0048], lines 12-18, para [0065], lines 2-13; transmitted frames include ACK and CTS frames; when a STA is required to monitor BSS RPI, i.e., the power received from the BSS, it may report unknown BSS; as ACK and CTS frames are among the frames the STA receives from the BSS, the BSS may not be identified through the received ACK and CTS frames).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined STA for a wireless LAN system of Seok ‘987, Cherian ‘757, Nanda ‘284, Sammour ‘548, and del Prado ‘671, to include Turtinen ‘128’s BSS that may not be identified through the received ACK and CTS frames. The motivation for doing so would have been to reduce or eliminate the overlapping coverage by scaling coverage, as applied to an OBSS (Turtinen ‘128, para 16). 
7.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘987, in view of Cherian ‘757, further in view of Nanda ‘284, and further in view of Sammour ‘548. 
Regarding claim 11, Seok ‘987 discloses an access point (AP) for a wireless local area network (LAN) system (FIG. 1, para 53-56; WLAN device 1), the AP comprising:
a transmitter (FIG. 1; item 21); and
FIG. 1; item 10),
wherein the processor is configured to:
generate a frame including (i) transmission opportunity (TXOP) duration information for the frame (para 90-91; device receives a frame and uses transmission duration information included in the frame) and 
(ii) a medium access control (MAC) header including duration information for the frame (FIG. 6, para 97-98 and 101-103; a received PPDU frame includes a Data field, where the Data field includes a MAC PDU; the MAC PDU includes a MAC header, where the MAC header includes a duration field; thus, the frame includes a MAC header including duration information),
wherein the TXOP duration information comprises a plurality of bits (para 90-91; device transmits a frame including transmission duration information for a subsequently transmitted frame; although the reference does not explicitly disclose TXOP duration information comprises a plurality of bits, it is obvious to one of ordinary skill in the art that a data frame consists of bits, and that the part of the frame that carries the transmission duration information also consists of bits), 
transmit to a station (STA), the frame for updating a network allocation vector (NAV) timer of the STA (para 90-91; device transmits a frame including transmission duration information for a subsequently transmitted frame; a receiving device receives the frame and uses the transmission duration information to update a NAV timer).

Cherian ‘757 teaches a frame including a signal (SIG) field including a transmission opportunity (TXOP) duration information (FIG. 4A, para 67; PHY trigger frame includes signal fields, including TXOP protection within the SIG fields; the legacy SIG field indicates a TXOP duration; thus, the PHY trigger frame includes the legacy SIG field, where the legacy SIG field includes the TXOP duration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seok ‘987’s AP for a wireless LAN system, to include Cherian ‘757’s PHY trigger frame that includes the legacy SIG field, where the legacy SIG field includes the TXOP duration field. The motivation for doing so would have been to provide an improved mechanism to provide contention parameters to support multi-user (MU) transmissions and communicate to other devices a duration that protects MU transmissions (Cherian ‘757, para 7 and 8). 
However, Seok ‘987 in combination with Cherian ‘757 does not specifically disclose wherein a total number of the plurality of bits in the TXOP duration information is smaller than that of the duration information.
Nanda ‘284 teaches wherein a total number of the plurality of bits in the TXOP duration information is smaller than that of the duration information (FIGS. 45 and 48, para 369-370 and 379-381; access point (AP) transmits a SCHED message, used to make multiple TXOP assignments for multiple transmissions between the AP and multiple devices, and between the devices; the SCHED message includes control segments (CTRLJ), used to transmit individual TXOP assignments; each CTRLJ includes maximum TXOP length information for an individual TXOP assignment; thus, overall duration information in the SCHED message includes multiple TXOP lengths for the TXOP assignments; therefore, each TXOP length is smaller than the overall duration information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined AP for a wireless LAN system of Seok ‘987 and Cherian ‘757, to include Nanda ‘284’s individual TXOP lengths that are smaller than the overall duration information. The motivation for doing so would have been to address the need for MAC processing for efficient use of high throughput systems (Nanda ‘284, para 23).
Although Seok ‘987 in combination with Cherian ‘757 and Nanda ‘284 teaches wherein the TXOP duration information comprises a plurality of bits, Seok ‘987 in combination with Cherian ‘757 and Nanda ‘284 does not specifically disclose a first part of the plurality of bits being used for a scaling factor and a second part of the plurality of bits being used for a scaled duration value.
Sammour ‘548 teaches a first part of the plurality of bits being used for a scaling factor and a second part of the plurality of bits being used for a scaled duration value (para 15, 55, 57, and 58; when a power save multi-poll (PSMP) frame is used as a sleep frame, the PSMP sequence duration field is used for specifying the sleep duration; a scaling field is included in the PSMP frame, to indicate the granularity of the PSMP sequence duration field, and use fewer bits to convey a maximum value of duration; the scaling field is used to scale the duration field; thus, the full duration field includes a scaling field; further, the full duration field includes a duration field value that is scaled using the value in the scaling field).
Sammour ‘548, para 2 and 18). 
Regarding claim 12, Seok ‘987 in combination with Cherian ‘757, Nanda ‘284, and Sammour ‘548 discloses all the limitations with respect to claim 11, as outlined above. 
Further, Sammour ‘548 teaches wherein a first granularity determined based on the scaling factor is larger than a second granularity used for the duration information (para 58; the scaling field is used to indicate different levels of granularity for various duration fields; thus, the granularity of one duration field, as determined based on the scaling field, is larger than the granularity of another duration field).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined AP for a wireless LAN system of Seok ‘987, Cherian ‘757, Nanda ‘284, and Sammour ‘548, to further include Sammour ‘548’s scaling field that indicates different levels of granularity for duration fields. The motivation for doing so would have been to reduce power consumption of WTRUs when the wireless medium is idle (Sammour ‘548, para 2 and 18). 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. 

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474